[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Small v. Hooks, Slip Opinion No. 2017-Ohio-8724.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2017-OHIO-8724
                             SMALL v. HOOKS, WARDEN.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Small v. Hooks, Slip Opinion No. 2017-Ohio-8724.]
Habeas corpus—Petitioner seeking release on bond pending appeal—Petitioner
        has burden of showing abuse of discretion in denial of bond—Burden not
        met by bald assertions that appeal will likely result in reversal of his
        conviction—Writ denied.
  (No. 2017-0787—Submitted August 29, 2017—Decided November 30, 2017.)
                                  IN HABEAS CORPUS.
                                  ________________
        Per Curiam.
        {¶ 1} Mykel Small filed a petition for a writ of habeas corpus in this court
seeking an order releasing him on bond and suspending execution of his sentence
pending appeal. For the reasons below, we deny his petition.
        {¶ 2} Small is incarcerated at the Ross Correctional Institution as a result of
his conviction for aggravated possession of drugs. His appeal to the Court of
                              SUPREME COURT OF OHIO




Appeals for Franklin County seeks the reversal of his conviction based on
ineffective assistance of counsel.
       {¶ 3} The trial court summarily denied Small’s motion for bail pending
appeal. He filed a similar motion in the court of appeals for release on bond and
for suspension of his sentence pending appeal. The court of appeals denied the
motion.
       {¶ 4} A writ of habeas corpus is available to remedy the erroneous denial
of bond after a defendant has been convicted. State ex rel. Pirman v. Money, 69
Ohio St. 3d 591, 594, 635 N.E.2d 26 (1994). However, “the burden of proof is on
the petitioner to establish his right to release.” Chari v. Vore, 91 Ohio St. 3d 323,
325, 744 N.E.2d 763 (2001). Because a defendant does not have a right to bond
after conviction, “the decision of a court denying bail should be disturbed only if
there is a ‘patent abuse of discretion.’ ” Jurek v. McFaul, 39 Ohio St. 3d 42, 43,
528 N.E.2d 1260 (1988), quoting Coleman v. McGettrick, 2 Ohio St. 2d 177, 207
N.E.2d 552 (1965).
       {¶ 5} Small has not demonstrated that the court of appeals patently abused
its discretion in denying his request for bond. He contends that there is a “high
likelihood” that he will prevail on appeal, but we cannot “determine the strength of
[the] case on appeal” based on his allegations alone. Christopher v. McFaul, 18
Ohio St. 3d 233, 234, 480 N.E.2d 484 (1985) (petitioner’s “bald assertions” that
appeal will likely result in reversal do not demonstrate that trial court abused its
discretion in denying bail). He also argues that he is not a flight risk, because he is
a lifelong Columbus resident with family still in the area. He further claims that
because he has already served five years of his prison sentence, he “has no means
to flee” and “[f]leeing would not make sense.” But we have previously observed
that “the danger of flight is inherently greater after a conviction than before a guilty
verdict.” Christopher at 234.




                                           2
                               January Term, 2017




       {¶ 6} Small has not shown that the court of appeals abused its discretion
when it denied his motion for bond pending appeal. Therefore, we deny his petition
for a writ of habeas corpus and deny as moot his motion for an expedited ruling.
                                                                     Writ denied.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                              _________________
       Mykel Small, pro se.
                              _________________




                                        3